Citation Nr: 1208218	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California



THE ISSUES

1.  Entitlement to service connection for claimed drug and alcohol dependence.  

2.  Entitlement to service connection for a claimed bilateral shoulder disorder.  

3.  Entitlement to service connection for a claimed headache disorder.  

4.  Entitlement to service connection for a claimed kidney disorder.  

5.  Entitlement to service connection for a claimed acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, disturbances of motivation and mood and memory loss.  

6.  Entitlement to service connection for claimed loss of smell.  

7.  Entitlement to service connection for claimed scars of the feet.  

8.  Entitlement to service connection for a claimed right eye disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision, issued in September 2007 and a June 2008 rating decision, issued in July 2008 by the RO.  

The Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in March 2009 and June 2010.  Transcripts of those proceeding are of record.  

In January 2012, the Veteran testified from the RO by way of a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including major depressive disorder, anxiety disorder, disturbances of motivation and mood, and memory loss, as evidenced by various lay statements submitted by him, and treatment records, which discuss his depression, anxiety, disturbances of motivation and mood, and memory loss symptoms.  

Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claim as one of service connection for an acquired psychiatric disorder.  

The issues of service connection for a bilateral shoulder disorder, a headache disorder, a kidney disorder, an innocently acquired psychiatric disorder, for loss of smell, scars of the feet, and a right eye disorder, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

The Veteran's chronic drug and alcohol dependence is not shown to have had its clinical onset during service or to have been caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The claim of service connection for a disability manifested by drug and alcohol dependence must be denied by operation of law.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2011); Allen (William F.) v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA's duties to notify and to assist are not applicable where a claim or application cannot be substantiated as a matter of law, however.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); see also Manning v. Principi, 16 Vet. App. 534 (2002); Wensch v. Principi, 15 Vet. App. 362 (2001); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Because the law is dispositive of this matter on appeal, no discussion of VA's duties to notify and assist is required.   


Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The regulatory provisions of 38 C.F.R. § 3.301 (2011) address line of duty and misconduct determinations.  Under 38 C.F.R. § 3.301(a), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See also 38 C.F.R. § 3.1(m) (2011).  

The provisions of 38 C.F.R. § 3.301(d), which specifically address line of duty determinations with respect to abuse of alcohol or drugs, state as follows: 

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id.  at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id.  

The Allen Court further held that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id.  at 1377-78.  

In other words, the Allen Court determined that the language of section 1110 reflected a Congressional intent that the cause of the alcohol-related disability determined whether the alcohol-related disability may be compensated under the statute, and that there were two mutually exclusive categories of causation: Either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable.  Id.  at 1376-77.  

The Board notes that the Allen principles relating to alcohol abuse disabilities are equally applicable to drug abuse disabilities.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  


Analysis

The Veteran asserts that his current drug and alcohol dependence that is related to his active service.  He has provided written statements and oral testimony that he abused drugs and alcohol during and after service.  

However, the service treatment records are negative for complaints or findings of drug or alcohol dependence; the post-service treatment records show treatment for substance abuse, to include cocaine, alcohol and cannabis dependence since July 2006.  

As noted, VA is precluded by law from paying compensation resulting from a primary substance abuse disorder.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.301(d); Allen, 237, F.3d. 1368 (Fed. Cir. 2001).  

In this case, the Veteran claims, and the medical evidence confirms, that his drug and alcohol dependence has caused him to experience low self esteem that led to his developing depression.  Moreover, he does not relate his drug and alcohol dependence to a currently service-connected disability.  

Further, the record does not include evidence that establishes a relationship between the drug and alcohol dependence and a service-connected disability.  In this regard, a VA treatment record, dated in December 2007, characterized the Veteran's drug and alcohol dependence as "long-term consumption of cocaine/cannabis/alcohol" with "recurrent life problems."  

In July 2010, a VA examiner noted that the Veteran had a diagnosis of depressive disorder not otherwise specified that might have been related to his significant history of significant substance abuse, but the report did not indicate that the substance abuse was caused or aggravated by a service-connected disability.   

To the extent that the Veteran does relate his drug and alcohol dependence to a service-connected disability, the Board finds that service connection for  drug and alcohol dependence must be denied.  

Accordingly, on this record, the claim of service connection for substance abuse must be denied as a matter of law.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.301(d); Allen, 237, F.3d. 1368 (Fed. Cir. 2001).  


ORDER

The claim of service connection for drug and alcohol dependence is denied by law.  


REMAND

As noted, the Veteran seeks service connection for shoulder, headache, kidney, and psychiatric disorders, the loss of smell, scars of the feet, and a right eye condition.  He reports being a boxer in service and having had plantar warts in service due to excessive walking.   

First, a December 2010 VA examination noted that the Veteran underwent an MRI scan for the shoulder in 2009 at the VA Medical Center (VAMC); however, review of online records from that time did not include the report.  The VA Form 21-2507, Request for Physical Examination, dated in November 2010 also shows that the Veteran underwent an MRI of the right shoulder in August 2009; however, a review of the claims file is negative for a record of this study.  

A review of the record, including the Veteran's Virtual VA file, indicates that no attempt has been made by the RO to obtain copies of records referable recently identified medical attention.  The claims file only contains VA treatment records dated before 2010.  In addition, it appears that there may be outstanding VA records referable to treatment rendered the Veteran in another state.  

Hence, the VA should obtain and associate with the claims file all outstanding VA medical records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, an attempt should be made to obtain any records referable to non-VA medical treatment.   

The service treatment records do show that the Veteran was rendered medical attention for orthostatic albuminuria of undetermined etiology, a plantar wart of the left foot, and possible fracture of the nose.  Moreover, on the induction examination and report of medical history, the Veteran "checked-the-box" for "eye trouble," and "ear, nose or throat trouble," which was characterized as refractive error and nearsightedness.   

Accordingly, the remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding VA medical records, to include those referable to a recent MRI study of the shoulder.  This should include attempting to obtain copies of all VA medical records from another state.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

The RO also should notify the Veteran that he may submit medical evidence or treatment records in support of his claim.  

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all indicated development.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


